Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 1 of 54 PageID #: 9




                EXHIBIT 1
                                                                                                      Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
     Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 2 of 54 PageID #: 10
                                                                               21SL-CC00108

                     IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                STATE OF MISSOURI


MELISSA BOCK,                                         )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )      Cause No.:
                                                      )
SAKS FIFTH AVENUE, LLC                                )      Division No.:
                                                      )
Serve at:                                             )
CSC-Lawyers Incorporating Serv. Co.                   )
221 Bolivar Street                                    )
Jefferson City, MO 65101                              )
                                                      )
       Defendants.                                    )

                         PETITION FOR UNPAID COMMISSIONS

       COMES NOW Plaintiff Melissa Bock (“Plaintiff” or “Bock”), by and through undersigned

counsel, and for her Petition for Unpaid Commissions (“Petition”) against Defendant Saks Fifth

Avenue, LLC (“Defendant”), states as follows:

                                   NATURE OF THE CASE

       1.      Plaintiff Bock was employed at the Saks Fifth Avenue retail store located at 1 Plaza

Frontenac, St. Louis, MO 63131 (“Frontenac Store”), engaged to sell and manage the marketing

and sale of jewelry to consumers on behalf of the brand from October 2010 until her termination,

effective January 15, 2018.

       2.      Defendant Saks Fifth Avenue, LLC is a foreign corporation registered to do

business in Missouri and at all times relevant conducted business in the County of St. Louis,

Missouri at the Frontenac Store, part of the Saks Fifth Avenue chain of luxury department stores

owned and operated as subsidiary division of Saks Incorporated and Hudson’s Bay Company, and

engaged in the retail sale of high-end and designer products including, inter alia, fine jewelry.

                                                 1
                                                                                                       Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
    Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 3 of 54 PageID #: 11




       3.      Defendant’s business employed and contracted with sales representatives such as

Bock to solicit orders in exchange for compensation. Part of the pay accruing to sales

representatives to incentivize soliciting orders was expressed as a specified amount or a percentage

of the dollar amount of orders or sales based on mathematical formulae, i.e. compensation on a

commission-basis.

       4.      Bock has worked in jewelry sales throughout her professional life, and it is industry

standard in jewelry sales to compensate employees of luxury department stores selling fine

jewelry, in whole or in part, on a commission basis, with a fixed percentage of sales made to

incentivize such sales.

       5.      Defendant paid Bock on a semimonthly basis. Defendant compensated Bock, in

whole or in part, on a commission basis for the sale of jewelry, but failed to pay the commissions

portions of her compensation monthly. Nevertheless, both Bock and Defendant tracked and

documented this as an expected element of her compensation.

       6.      As a corporate business entity doing business in this state, under Section 290.080,

RSMo, Defendant’s business enterprise, collectively or individually, was required by law to pay

the wages and salaries of their employees as often as semimonthly, and the salaries or commissions

of their executive, administrative, and professional employees and/or sales people and other

employees compensated in whole or in part on a commission basis monthly.

       7.      Defendant unlawfully withheld promised and earned commissions and unlawfully

profited from withholding such commissions from Bock for sales Plaintiff was incentivized to

make on Defendant’s behalf induced by and in reliance on promise of commission, and terminated

her employment prior to payment of commissions for orders and sales made in the Fall 2017 season

under the Commission Plan.



                                                 2
                                                                                                       Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
    Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 4 of 54 PageID #: 12




       8.      Bock brings this lawsuit as a claim under the Missouri Commission Sales Act,

§ 407.911 et seq, RSMo. and related statutory provisions and Missouri common law, seeking both

a declaration of her right to recover unpaid commissions due, owing, and unpaid and to recover

such commissions.

       9.      As a person, firm or corporation doing business in this state, under 290.110, RSMo,

upon Defendant’s discharge of Plaintiff, with or without cause, or refusal to further employ her,

her unpaid wages then earned at the contract rate, without abatement or deduction, became due

and payable

                               PARTIES AND JURISDICTION

       10.     Plaintiff Melissa Bock is a resident of St. Louis County, Missouri who performed

work for Defendants in sales in the jewelry department of the Saks Fifth Avenue retail store located

at 1 Plaza Frontenac, St. Louis, MO 63131.

       11.     Upon information and belief, Defendant Saks Fifth Avenue, LLC is a foreign

limited liability company, and together with Saks Incorporated are wholly-owned subsidiaries or

divisions of Hudson’s Bay Corporation, together owning and operating the Saks Fifth Avenue

retail store located at 1 Plaza Frontenac, St. Louis, MO 63131 (“Frontenac Store”).

       12.     To operate the Frontenac Store, at all times relevant, Defendant as - by joint and

collective policy, practice, and procedure of the business enterprise - entered into or executed

employment agreements or arrangements in the State of Missouri with Missouri residents,

suffering and permitting them to perform work at and staff the Frontenac Store in Missouri, and

compensating such Missouri employees for such work.




                                                 3
                                                                                                       Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
    Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 5 of 54 PageID #: 13




       13.      At all times relevant, Defendant’s business enterprise has acted directly or

indirectly in the interests of an employer towards these Missouri employees, such that the

termination letter directed to Melissa Bock appeared on HBC letterhead.

       14.      Defendant’s business enterprise maintained personnel records related to Bock’s

employment, including her personal information, work activities, the terms and conditions of her

employment, its own policies applicable to her work, her compensation history, and records of

sales and orders upon which she expected to be paid commission.

       15.      As employers doing business in the state of Missouri and operating directly or

indirectly in the interests of an employer towards Missouri employees, Defendant’s business

enterprise was subject to the recordkeeping provisions of applicable wage and hour laws, and

required to maintain and preserve true and accurate records of the persons employed such as Bock,

including inter alia, her wages and hours paid each pay period, day, workweek, and other

conditions and practices of employment. See § 290.520 RSMo; see also 29 U.S.C. § 211(c); 29

C.F.R. § 516.

       16.      The unlawful employment policies, procedures, and ultimately practices of

Defendant’s business enterprise complained of herein occurred in St. Louis County, Missouri;

therefore, jurisdiction and venue are proper in this Court.

       17.      This Court has jurisdiction over the subject matter of this action pursuant to

§ 478.070, RSMo, as this is an original civil action seeking monetary damages for causes of action

accruing in the State of Missouri.

       18.      Venue is proper in this Court pursuant to § 508.010, RSMo., as the acts,

occurrences, and events alleged in this action took place, in whole or in part, in St. Louis County,

Missouri.



                                                 4
                                                                                                      Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
    Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 6 of 54 PageID #: 14




                FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

       19.     From her hire in October 2010 to her termination effective January 15, 2018,

Plaintiff was employed at the Saks Fifth Avenue-branded Frontenac Store as a sales manager for

the retail sale of jewelry in exchange for salary and incentivized via commissions based on set

mathematical formulae to directly and indirectly solicit and manage orders and sales of

Defendant’s retail jewelry.

       20.     Defendant structured Plaintiff’s compensation in part on a salary basis paid

semimonthly, in addition to what it labeled as a “bonus” paid seasonally which, according to

internal documents, was in actuality acknowledged, intended, and mutually understood to be a

commission-basis (hereinafter, “Commission Plan”) Upon information and belief, attached here-

to as Exhibit A are historic descriptions of the Commission Plan structure for Sales Managers

working in the Jewelry Department.

       21.     In Fall 2017, Defendant continued this commission program and offered to their

sales managers, including Plaintiff, the routine seasonal Jewelry Selling Manager Seasonal

Incentive Program similar to those identified in Exhibit A, i.e. the Commission Plan. Plaintiff and

other selling managers thereafter redevoted and recontinued their efforts to soliciting and making

sales and orders to obtain such promised wage compensation.

       22.     In 2018, Defendant’s business enterprise paid only $2,600.74 in wages, tips, and

other compensation to Bock.

       23.     At the time of her termination, Bock estimates under the Compensation Plan for

Fall 2017, Defendant owed her at minimum $22,670 for completed commission-based sales on

fine jewelry attributable to her work performed in workweeks subsequent to Defendant beginning

the Fall 2017 Seasonal Incentive Program and prior to her termination.



                                                5
                                                                                                       Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
      Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 7 of 54 PageID #: 15




        24.    Sections 407.912 and 407.913, RSMo, together specify that whenever a contract is

terminated, by a principal or by a sales representative, voluntarily or involuntarily, all earned

commissions must be paid within 30 days. In conjunction with Section 290.080, RSMo, these

statutory provisions embody a strong public policy in the state of Missouri which prohibits

conditioning the payment of commissions on active employment at time of payment; to hold

otherwise would incentivize employers to profit and be unjustly enriched by promising

commissions to incentivize sales and then terminate sales representatives in bad faith breach of

such promises to avoid payment of such commissions.

        25.    Upon information and belief, Defendant knowingly sought to include a void clause

in the implied or express contract conditioning payment of commissions on Plaintiff being actively

employed on the date payments were expected to be made, approximately 60 days after the season

end, and sought to terminate her employment in bad faith to avoid such payments. Defendant’s

business enterprise has previously attempted to withhold earned commissions from Bock when

she lived and worked in the State of California, refusing to pay her earned commissions unless she

pursued legal process, rendering Defendant’s current actions knowing, willful, and flagrant

disregard for Bock’s rights under Missouri law.

        26.    The net effect of the policies, practices, and procedures maintained and

administered by Defendant, and instituted and approved by Defendant’s management, is that

Defendant willfully failed to pay commissions that are due or owed Plaintiff. Defendant thus

enjoyed ill-gained profits at the expense of Plaintiff.

                                          COUNT I
         Violations of the Missouri Unpaid Commissions Act, § 407.911 et seq., RSMo

        27.    Plaintiff incorporates all preceding paragraphs by reference as if fully stated here-

in.

                                                  6
                                                                                                        Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
    Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 8 of 54 PageID #: 16




       28.     Plaintiff was employed in the Frontenac Store by Defendant and/or its business

enterprise.

       29.     Defendant and/or its business enterprise was, individually or collectively, a

“Principal” under Section 407.911(2), RSMo, in that Defendant:

               a. was a business entity importing, providing, or distributing jewelry for retail sale

                   at the Frontenac Store;

               b. had an agreement, express or implied, to employ sales representatives to solicit

                   orders for the jewelry in exchange for compensation; and

               c. agreed to compensate such sales representatives, in whole or in part, on a

                   “Commission Plan,” upon a rate expressed as a percentage of dollar amount of

                   orders or sales or specified amount per order or per sale.

       30.     While employed by Defendant’s business enterprise, Plaintiff was a “sales

representative” within the meaning of § 407.911(3), RSMo, in that, Plaintiff and Defendant had

an agreement, express or implied, (hereinafter, “Commission Plan”) whereby Defendant employed

Plaintiff and agreed to compensate Plaintiff for such employment based, in whole or in part, on a

designated percentage or specified amount per order or sale of the amount of money collected on

sales of Jewelry in the Frontenac Store.

       31.     The relationship between Plaintiff and Defendant ended effective January 15, 2018

and her last day of work was January 11, 2018.

       32.     Under Section 290.080, RSMo, Missouri law requires the payment of salespeople

and other employees compensated in whole or in part on a commission basis of their salaries or

commissions on a monthly basis.




                                                 7
                                                                                                        Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
    Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 9 of 54 PageID #: 17




       33.      Under Section 407.912, RSMo, all commissions owed to Plaintiff were required to

be paid upon becoming due, but have not been paid by Defendant to date, or within a month of

becoming due.

       34.      As a result of Defendant’s failure to timely pay the commissions owed to Plaintiff,

and its decision to withhold these commissions to Plaintiff, Defendant has violated and continues

to violate Missouri law, acting in bad faith.

       35.      Defendant has acknowledged it is subject to state wage and hour laws and obligated

to adhere to such laws, and has failed to timely pay Plaintiff all commissions earned while in

Defendant’s employ.

       36.      Under Section 407.913, any principal who fails to timely pay the sales

representative commissions earned by such sales representative shall be liable to the sales

representative in a civil action for the actual damages sustained by the sales representative and an

additional amount as if the sales representative were still earning commissions calculated on an

annualized pro rata basis from the date of termination to the date of payment.

       37.      Upon information and belief, Plaintiff estimates Defendant’s records will reflect

she has been damaged through unpaid commissions in excess of approximately $22,670.

       38.      Because this sum remains unpaid, Plaintiff is entitled to an additional calculated on

an annualized pro rata basis from the date of termination to the date of payment.

       39.      As a result of Defendant’s violation of § 407.913, RSMo, Plaintiff is entitled to

recover her reasonable attorneys’ fees and costs.

       WHEREFORE on Count I of this Petition, Plaintiff demands judgment against Defendants

and prays for (1) an Order declaring Plaintiff’s rights under the Commission Plan under Missouri

law to earned and unpaid commission-based compensation; (2) an award of her earned but unpaid



                                                  8
                                                                                                       Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
      Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 10 of 54 PageID #: 18




commissions, in amounts to be determined at trial; (3) an additional amount to be determined at

trial as if she were still earning commissions calculated on an annualized pro rata basis from the

date of termination to the date of payment; (4) attorneys’ fees, costs, and expenses; (5) pre-

judgment and post-judgment interest as provided by law; and (6) such other relief as the Court

deems fair and equitable.

                      COUNT II – MISSOURI CONTRACT CLAIMS

         40.   Plaintiff incorporates all preceding paragraphs by reference as if fully stated here-

in.

         41.   At-will employment provides a legally enforceable promise, express or implied, to

pay the employee for the work performed by the employee. Morrow v. Hallmark, 273 S.W.3d 15,

28 (Mo. App. W.D. 2008).

         42.   Defendant contracted with Plaintiff, express or implied, under which Plaintiff

agreed to perform services as part of her employment with Defendant, and Defendant agreed to

compensate Plaintiff by paying her commissions, calculable by formula, according to a certain

schedule.

         43.   Defendant routinely demanded signature upon documents prepared by it to

memorialize its offers, and Plaintiff commenced performance on the contract immediately,

devoting her efforts towards earning commissions under the Commission Plan to be paid for the

Fall 2017 season upon the formulae contained there-in.

         44.   Defendant breached this express or implied contract by its course of conduct

explained above. Defendant’s breach was willful and not the result of mistake or inadvertence.

         45.   Defendant breached and violated the Commission Plan by failing to pay plaintiff

the commissions she had earned. Specifically, on or about January 15, 2018, Plaintiff had earned



                                                 9
                                                                                                         Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
   Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 11 of 54 PageID #: 19




commissions in the approximate amount of $22,670 based on her information and belief, yet

Defendant failed to pay said commissions to Plaintiff. The exact amount of commissions due and

owing to Plaintiff are calculable from sales orders and records in Defendant’s possession, tracked

and maintained by Defendant for the purpose of calculating payments owed to its sales

representatives under the Commission Plan.

       46.     Defendant has breached and continues to breach and violate the Commission

Agreement by failing to pay Plaintiff the monthly commissions she has earned from sales made

prior to Defendant’s termination of the relationship with Plaintiff.

       47.     Under Section 527.010, the Circuit Courts of this state have the power to declare

rights, status, and other legal relations whether or not further relief is or could be claimed.

       48.     Plaintiff is a person interested under written contract or other writing constituting a

contract and/or whose rights are affected by statute or contract, entitled to have determined the

construction or validity of such rights under the legal relationship related to the promised

commissions.

       49.     As a direct result of Defendant’s unlawful conduct, Plaintiff has suffered a loss of

these commissions.

       50.     Prior to Defendant’s breach and violation of the Commission Plan, Plaintiff

performed her duties under the Commission Agreement.

       51.     As a direct result of Defendant’s violation and breach of the Commission

Agreement, as aforesaid, Plaintiff seeks adjudication and declaration of her rights and

compensation for her damages.

       52.     Plaintiff is entitled to damages equal to her unpaid commissions under common

law and such further relief as is appropriate under Section 527.080, RSMo.



                                                  10
                                                                                                         Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
      Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 12 of 54 PageID #: 20




           53.   Plaintiff is entitled to attorney’s fees and costs under Sections 527.080 and 527.100

for Defendant requiring her to seek adjudication of her statutory, contractual, and common law

rights stemming from her employment relationship as a salesperson in the interests of equity and

justice.

           54.   Plaintiff is entitled to an award of pre-judgment and post-judgment interest at the

applicable legal rate.

           WHEREFORE on Count II of this Petition, Plaintiff demands judgment against Defendant

and prays for (1) declaratory judgment of her rights and legal relationship to Defendant relative to

the documents evidencing a contractual relationship between a salesperson and principal for

payment of commissions; (2) all earned but unpaid commissions as damages; (3) pre-judgment

and post-judgment interest; and (4) such other relief as the Court deems fair and equitable.

                                  COUNT III – Quantum Meruit

           55.   Plaintiff incorporates all preceding paragraphs by reference as if fully stated here-

in.

           56.   Plaintiff conferred a benefit upon Defendant by working on Defendant’s behalf

without the commissions she was promised and due.

           57.   Defendant had an appreciation or knowledge of the benefit conferred by Plaintiff.

           58.   Defendant accepted and retained the benefit under such circumstances as to make

it inequitable for Defendant to retain the benefit of her incentivized sales efforts without payment

of its acknowledged value.

           59.   As a direct result of Defendant’s failure to pay Plaintiff her the promised

commissions, Plaintiff has been damaged.

           60.   Plaintiff is entitled to damages equal to the unpaid commissions



                                                  11
                                                                                                        Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
      Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 13 of 54 PageID #: 21




         WHEREFORE on Count III of this Petition, Plaintiff demands judgment against Defendant

and prays for: (1) the reasonable value of her services rendered, accepted, demanded, and unpaid

equal to the sum of her unpaid commissions; (2) prejudgment and post judgment interest at the

applicable legal rate; and (3) such other relief as the Court deems fair and equitable.

                           COUNT IV – PROMISSORY ESTOPPEL

         61.    Plaintiff incorporates all preceding paragraphs by reference as if fully stated here-

in.

         62.    Defendant reasonably expected to induce Plaintiff, and did induce Plaintiff to rely

on Defendant’s promises relating to the payment of commissions.

         63.    Plaintiff reasonably relied on Defendant’s promises.

         64.    Plaintiff relied to her detriment on promises and representations made to her by

Defendants regarding the payment of commissions.

         65.    Defendant refused to honor its promises to Plaintiff. Defendant’s refusal was willful

and not the result of mistake or inadvertence.

         66.    As a direct result of Defendant’s unlawful conduct, Plaintiff has suffered a loss in

an amount equal to the amount of unpaid commissions promised and retained by Defendants.

         67.    As a direct result of Defendant’s failure to pay Plaintiff her commissions, Plaintiff

has been damaged.

         68.    Plaintiff is entitled to damages equal to the unpaid promised commissions.

         69.    Plaintiff is entitled to an award of pre-judgment and post-judgment interest at the

applicable legal rate.




                                                 12
                                                                                                        Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
      Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 14 of 54 PageID #: 22




         WHEREFORE on Count IV of this Petition, Plaintiff demand judgment against Defendant

and prays for: (1) a sum equal to her unpaid commissions; (2) pre-judgment and post-judgment

interest as provided by law; and (3) such other relief as the Court deems fair and equitable.

                             COUNT V – UNJUST ENRICHMENT

         70.    Plaintiff incorporates all preceding paragraphs by reference as if fully stated here-

in.

         71.    In failing to compensate Plaintiff with the commissions for sales made she worked

towards, Defendant has obtained substantial benefits and has been unjustly enriched.

         72.    Defendant’s conduct was willful, in bad faith, and not the result of mistake or

inadvertence.

         73.    It would be inequitable for Defendant to retain the benefits received.

         74.    As a direct result of Defendant’s unlawful conduct, Plaintiff was incentivized to

devote significant energy, resources, and good will to solicit sales and orders for Defendant and

denied the promised compensation

         75.    Plaintiff is entitled to damages equal to the value of the retained benefit, i.e. the

promised and denied sum of unpaid commissions.

         76.    Plaintiff is entitled to pre-judgment and post-judgment interest as the applicable

legal rate.

         WHEREFORE on Count V of this Petition, Plaintiff demands judgment against Defendants

and prays for: (1) a sum equal to the value of the retained benefit; (2) prejudgment and

postjudgment interest as provided by law; and (3) such other relief as the Court deems fair and

equitable




                                                 13
                                                                                                        Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
     Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 15 of 54 PageID #: 23




COUNT VI - FAILURE TO TIMELY REMIT EARNED WAGES AT TERMINATION

        77.     Plaintiff incorporates all preceding paragraphs by reference as if fully stated here-

in

        78.     Defendants, collectively and individually, are a person, firm, or corporation doing

business in this state as defined by § 290.110, RSMo.

        79.     Section 290.110, RSMo provides for the payment of final wages, without

abatement or deduction, on the date of discharge upon written request of an employee.

        80.     Defendants discharged and refused to further employ Plaintiff on or about January

15, 2018.

        81.     Defendants had employees subject to the Fair Labor Standards Act and were under

a duty to maintain accurate records of wages and hours of employees on a workweek-by-workweek

basis including records identifying the basis on which wages were paid and total remuneration for

employment for each pay period, including commissions. See 29 U.S.C. § 211(c); see also 29

C.F.R. § 516.

        82.     Employers are required by law to maintain true, accurate, and contemporaneous

records on a workweek basis of the claimed exemptions from the MMWL and Fair Labor

Standards Act. Upon information and belief, in the workweeks in question, Defendants classified

Bock as exempt in January 2018 under both the inside sales exemption, Section 7(i) and bona-fide

executive, administrative, or professional under the highly compensated employee exemption.

        83.     When an employee denoted exempt under the highly compensated employee

exemption is discharged before the end of the year, the exemption is only available if the employee

receives a pro rata portion of the required annual compensation within one month after the end of

employment.



                                                 14
                                                                                                       Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
   Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 16 of 54 PageID #: 24




       84.     Missouri law requires payment of commissions on a monthly basis. Such unpaid

commissions attributable to each workweek are part of the wage rate.

       85.     As a matter of basic mathematics, to qualify for any claimed highly compensated

employee exemption, Defendants would had have to have paid to Plaintiff no less than $3846.15

in 2018. Plaintiff only received $2,600.74 in compensation in 2018.

       86.     No later than January 15, 2018, the unpaid wages of Plaintiff, totaling a minimum

in unpaid commissions then earned, and at a rate calculated pro rata of the minimum, without

abatement or deduction, became due and payable.

       87.     In addition, Plaintiff seeks declaration of her rights under this statute pursuant to

527.020, RSMo, and in this Court’s discretion, such further relief as necessary or proper under

Section 527.080, RSMo.

       WHEREFORE on Count VI of this Petition, Plaintiff demand judgment against Defendant

and prays for: (1) an Order finding Defendants claimed the Highly Compensated Employee

exemption for the first two workweeks of January 2018, establishing a minimum rate of pay of

$3,846.15 per workweek; (2) an Order finding the commissions promised under the Commission

Plan were wages due and owing under Section 290.080 and Section 290.111, RSMo, and have

been unlawfully held by Defendants at the Frontenac Store; (3) an Order finding the date on which

Plaintiff first requested in writing her final wages; (4) an order requiring payment of such funds

and as penalty for such unpaid wages, a sum of sixty (60) days of wages, eight (8) hours per day,

totaling four hundred eighty (480) hours, at a wage rate no less than the approximate $48-per-hour

rate of a highly compensated employee; and (5) such other relief as the Court deems fair and

equitable.




                                                15
                                                                                                        Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
   Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 17 of 54 PageID #: 25




                                  DEMAND FOR JURY TRIAL

       Plaintiff requests a trial by jury, in the Circuit Court of St. Louis County, Missouri, on all

issues in this case which are so triable.

                                                      Respectfully Submitted,

                                                      /s/ Jason M. Finkes
                                                      Jason M. Finkes, #65903MO
                                                      LAW OFFICES OF JASON M. FINKES, LLC
                                                      8112 Maryland Ave, Suite 400
                                                      Clayton, MO 63105
                                                      Telephone: (314) 312-3437
                                                      Email: Jason@FinkesLegal.com

                                                      Attorney for Plaintiff Melissa Bock




                                                 16
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 18 of 54 PageID #: 26
                                                            21SL-CC00108
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 19 of 54 PageID #: 27
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 20 of 54 PageID #: 28
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 21 of 54 PageID #: 29
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 22 of 54 PageID #: 30
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 23 of 54 PageID #: 31
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 24 of 54 PageID #: 32
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 25 of 54 PageID #: 33
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 26 of 54 PageID #: 34
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 27 of 54 PageID #: 35
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 28 of 54 PageID #: 36
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 29 of 54 PageID #: 37
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 30 of 54 PageID #: 38
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 31 of 54 PageID #: 39
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 32 of 54 PageID #: 40
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 33 of 54 PageID #: 41
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 34 of 54 PageID #: 42
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 35 of 54 PageID #: 43
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 36 of 54 PageID #: 44
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 37 of 54 PageID #: 45
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 38 of 54 PageID #: 46
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 39 of 54 PageID #: 47
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 40 of 54 PageID #: 48
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 41 of 54 PageID #: 49
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 42 of 54 PageID #: 50
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 43 of 54 PageID #: 51
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 44 of 54 PageID #: 52
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 45 of 54 PageID #: 53
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 46 of 54 PageID #: 54
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 47 of 54 PageID #: 55
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 48 of 54 PageID #: 56
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 49 of 54 PageID #: 57
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 50 of 54 PageID #: 58
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 51 of 54 PageID #: 59
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 52 of 54 PageID #: 60
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 53 of 54 PageID #: 61
                                                                              Electronically Filed - St Louis County - January 11, 2021 - 02:42 PM
Case: 4:21-cv-00279 Doc. #: 1-2 Filed: 03/05/21 Page: 54 of 54 PageID #: 62
